915 F.2d 1571
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Andrew DANIELS, Plaintiff-Appellant,v.NATIONAL CITY BANK, Central Trust Bank, Chex Systems,Defendants-Appellees.
No. 90-3709.
United States Court of Appeals, Sixth Circuit.
Oct. 12, 1990.

1
Before WELLFORD and DAVID A. NELSON, Circuit Judges, and JOINER, Senior District Judge.*

ORDER

2
This matter is before the court upon consideration of appellant's motion for an emergency order directing Judge Aldrich to, among other things, comply with Fed.R.Civ.P. 52(a).  Rule 52(a) requires that findings of fact be prepared by the district court when the action is tried without a jury or with an advisory jury.  It also requires such findings when interlocutory injunctions are granted or denied.


3
A review of the documents before the court indicates that appellant appealed on August 10, 1990, from "the judgment and the decisions of Judge Ann Aldrich, on July 28, 1990."    No order was filed on July 28, but one was filed on July 23.  It granted a motion to strike a jury demand.  No final and appealable order has been entered by the district court.  To be final and appealable, an order must terminate all the issues presented in the litigation on the merits.   See Firestone Tire & Rubber Co. v. Risjord, 449 U.S. 368, 373 (1981);  Ford Motor Co. v. Transport Indem. Co., 795 F.2d 538, 543 (6th Cir.1986).  No order has been certified for interlocutory appeal under 28 U.S.C. Sec. 1292(b).


4
Accordingly, it is ORDERED that the appeal be, and it hereby is, dismissed.  Rule 9(b)(1), Rules of the Sixth Circuit.  The emergency motion of the appellant is denied.



*
 The Honorable Charles W. Joiner, Senior District Judge for the Eastern District of Michigan, sitting by designation